Citation Nr: 1530044	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  13-36 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.

2.  Entitlement to service connection for a respiratory disorder, variously claimed as chronic obstructive pulmonary disease (COPD) and asthma.

3.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

4.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972, with service in the Republic of Vietnam from February 2 to June 10, 1971.

This appeal arose before the Board of Veteran's Appeals from a January 2012 rating decision of the St. Petersburg, Department of Veterans Affairs (VA) Regional Office.  This decision had denied service connection for COPD, hypertension and diabetes mellitus.  It had awarded service connection for PTSD, which was rated as 30 percent disabling.  In November 2013, a rating action was issued that increased the evaluation assigned to the PTSD to 70 percent disabling, effective November 2010 (the date of his original claim).

The Board notes that the Veteran originally claimed service connection for COPD and bronchial asthma.  In the February 2014 VA From 646, Statement of Accredited Representative in Appealed  Case, the Veteran's representative noted that the claim was to be changed to a claim for service connection for asbestosis.  The Board has therefore reinterpreted the claim as a claim for service connection for a general respiratory disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran. The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.  As will be discussed in greater detail below, during the pendency of the Veteran's claim for an increased evaluation, the Veteran has asserted that his service-connected PTSD has rendered him unemployable (see the Veteran's December 2013 substantive appeal).  Accordingly, the issues listed above have been amended to include the issue of whether a TDIU rating is warranted.

The issues of entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling and entitlement to service connection for a respiratory disorder, variously claimed as COPD and bronchial asthma and for hypertension, to include as secondary to PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a signed submission in February 2014, before the Board promulgated a decision, the Veteran, through his representative, withdrew the appeal of the issue of entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a signed submission in February 2014, before the Board promulgated a decision, the Veteran, through his representative, withdrew the appeal of the issue of entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.  Therefore, the appeal of this issue was appropriately withdrawn.  38 C.F.R. § 20.204 (2014).  There thus remains no appeal for appellate consideration as to this claim.  Consequently, there remain no allegations of error of fact or law for appellate consideration with respect to the Veteran's claim of entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review this claim and, thus, it is dismissed. 


ORDER

The issue of entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure, is dismissed.


REMAND

While the Board regrets the additional delay, it is found that a remand is necessary to ensure that the record before the Board is complete prior to a final determination of the Veteran's claims.

Initially, it is noted that on his December 2013 substantive appeal, the Veteran referred to receiving Social Security Administration (SSA) benefits at least in part due to his service-connected PTSD.  Whether these records refer to either a respiratory disorder or to hypertension cannot be known until they are obtained.  Therefore, the RO must make all efforts needed to obtain the SSA records.  See Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  

In regard to the PTSD claim, the Veteran was last examined by VA in November 2011.  On his December 2013 substantive appeal, he indicated that he had last worked in August 2012 (he was working full time when examined in 2011), which suggests that his PTSD may have worsened since the 2011 examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Moreover, at the time of the 2011 examination, the examiner had found that his PTSD had resulted in occasional occupational impairment with periods of inability to perform occupational tasks.  However, given that the Veteran discontinued employment after this examination, the Board finds that an examiner must render another opinion as to the effect the Veteran's service-connected disabilities, particularly his PTSD, have upon his ability to obtain and maintain substantially gainful employment.  Therefore, the Board finds that another PTSD examination is needed in this case.

The Veteran has claimed that he suffers from a respiratory disorder, variously claimed as COPD/bronchial asthma.  He has also asserted that he has asbestosis.  He believes that this condition is therefore directly related to service.  The service treatment records do not show any complaints of or treatment for any respiratory disorders.  The Veteran submitted a medical report from Dr. W.J.A. dated in October 2010, which indicated he had last been seen in 2007.  The report noted a history of lung nodules/scarring, although a cause was not noted.  The examiner stated that a CT scan of the lungs was to be scheduled.  This report clearly indicates that there are additional treatment records, dated back to at least 2007 (and probably before this date) that have not been obtained.  These are particularly important since the 2010 record noted a history of lung nodules/scarring; the previous records may contain a diagnosis for these findings.  Additionally, a CT scan of the lungs was to be scheduled; whether this was done is not clear, but an attempt must be made to determine if a report of such a scan is available.  Therefore, the RO must specifically request the treatment records from Dr. W.J.A. before a final decision of this claim can be made.

Furthermore, in January 2011, the Veteran submitted an examination report from a chiropractor, who rendered an opinion that the Veteran had COPD and bronchial asthma that was directly related to exposure to burn pits and asbestos in service.  The RO must make all efforts necessary to ascertain whether the Veteran would have been exposed to burn pit residuals or whether his duties made it likely that he would have been exposed to asbestos.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (hereinafter "M21-1MR"); see also VAOPGCPREC 4-00.  Finally, the Board finds that the Veteran should be provided a VA examination in order to ascertain whether the he has a diagnosed respiratory disorder that can be etiologically related to his period of service, particularly any identified asbestos exposure.

The Veteran has also claimed that he has hypertension that is directly related to his service-connected PTSD.  While the service treatment records do not demonstrate the presence of hypertension and while there is no indication that this disorder developed within one year of his separation from service, there has been no effort to obtain an opinion as to the etiological relationship, if any, between the hypertension and the service-connected PTSD.  Therefore, a VA examination must be conducted which addresses this question.

While the case is in remand status, the RO must ascertain whether there are any other relevant VA or non-VA treatment records available that should be obtained prior to a final decision.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of all VA and non-VA health-care providers from whom he has sought treatment for his PTSD, respiratory disorder and hypertension.  Specifically, the RO must request all treatment records from Dr. W.J.A., to include the report of any lung CT scans performed.  He must provide signed authorizations permitting VA to obtain any private records identified.  All efforts to obtain any identified treatment records must be documented for inclusion in the claims folder.  The Veteran and his representative must be informed of any identified records that could not be obtained and given an opportunity to provide the records.  See 38 C.F.R. § 3.159 (2014).

2.  Contact the SSA and request that they provide copies of all records relied upon in awarding the Veteran SSA disability benefits.  Any Administrative Law Judge's decision, if available, must also be provided.   All efforts to obtain these records must be documented for inclusion in the claims folder.  All efforts to obtain these records must continue until it is determined that they are unavailable or that further efforts to obtain them would be futile.

3. The RO must ascertain whether the Veteran's service records demonstrate evidence of exposure to asbestos (such as records indicating a military occupational specialty that had a high probability of such exposure). See M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29.

4.  Provide the Veteran a complete VA psychiatric examination in order to ascertain the current nature and degree of severity of the service-connected PTSD.  Specifically, the examiner must comment on which of the following more nearly approximates the degree of severity of the Veteran's PTSD:  

* occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships (70 percent); or 

* total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name (100 percent).

The examiner must also provide a Global Assessment of Functioning (GAF) score as well as a narrative statement summarizing what the GAF Score represents.

The examiner must comment on the effect that the Veteran's PTSD has upon his ability to obtain and maintain substantially gainful employment.  His age and any non-service-connected disorders should not be considered in making this determination.

All necessary special studies must be conducted.  The examiner must provide a complete rationale for all opinions expressed.  

5.  Provide the Veteran a complete respiratory examination.  The examiner must note all diagnosed respiratory conditions, particularly COPD, asthma and/or asbestosis.  For all disorders diagnosed, the examiner must provide an opinion as to whether they are etiologically related to any aspect of the Veteran's period of service to include any identified exposure to asbestos.  The examiner must note in the examination report that the entire claims folder, to include the service treatment records, were reviewed.  All special studies deemed necessary must be performed.  A complete rationale for all opinions expressed must be provided.  If a rationale cannot be made without resort to mere speculation, this must also be fully explained.

6.  Provide the Veteran an appropriate examination, to include cardiovascular examination, in order to determine the etiology of the Veteran's diagnosed hypertension.  Specifically, an opinion must be rendered as to whether the hypertension is caused by or is aggravated (beyond its natural progression) by the Veteran's service-connected PTSD.  All special studies deemed necessary must be performed.  A complete rationale for all opinions expressed must be provided.  If a rationale cannot be made without resort to mere speculation, this must also be fully explained.

7.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  Copies of the notification letters sent to the Veteran advising him of the time, date, and locations of the scheduled examinations must be included in the claims folder and must reflect that they were sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letters were returned as undeliverable.

8.  Following completion of the above-requested development, to the extent possible, readjudicate the Veteran's claims for an increased schedular evaluation for PTSD, service connection for a respiratory disorder and hypertension, and schedular TDIU.

If a schedular increase for the PTSD cannot be awarded, or if a schedular TDIU cannot be awarded, the RO must consider whether the claims should be referred to the Director, Compensation Service, for consideration on an extraschedular basis.  See 38 C.F.R. §§ 3.321(b)(1); 4.16(b) (2014) 

If any part of the readjudication remains adverse to the Veteran, he and his representative must be provided an appropriate supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


